UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

 

 

 

)
HYEWOONG YOON, )
)
Plaintiff, )
)

V. ) Civil Action No. 19-10278-PBS
)
SEYONG LEE a/k/a SE-YEON LEE a/k/a)
SE YEON LEE a/k/a SE Y. LEE a/k/a )
SE-Y. LEE, )
)
Defendant )
)
)
HYEWOONG YOON, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 19-10280-PBS
)
JUHYNG LEE a/k/a JU-HYUNG LEE a/k/a )
JU HYUNG LEE a/k/a JU-H LEE a/k/a )
JU H. LEE, )
)
Defendant )
)
)
HYEWOONG YOON, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 19-10281-PBS
)
KOREAN BROADCASTING SYSTEM _ )
)
Defendant )
)

 

LOCAL RULE 16.1 CERTIFICATION
I affirm that | have conferred with Korean Broadcasting System’s counsel of record with
a view to establishing a budget for the costs of conducting full course—and various alternative
courses—of the litigation and to consider the resolution of the litigation through the use of

alternative dispute resolution programs such as those outlined in Local Rule 16.4.

Jae-Eun Shin
Corporate Counsel
Korean Broadcasting System

Dated: July 15,2019

CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on July 15, 2019.

/s/ Douglas S. Brooks
Douglas S. Brooks

 

NO
